DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an expanded metal mesh comprising a nickel alloy, classified in H01M4/662.
II. Claims 14-15, drawn to a method of producing an expanded metal mesh, classified in B21D31/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the expanded metal mesh of invention I could be made by materially different processes such as expanding the sheet by an expansion factor of less than 10 or introducing large cuts into the sheet.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different inventions would require additional class/subclass and keyword searches and may require additional prior art rejections.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffrey Lomprey on 2/10/2022 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings were received on 10/20/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borodianska et al. (“Fabrication of thin foils of binary Ni-Al γ/γ’ two-phase alloys by cold rolling”, Intermetallics vol. 10 pg. 255-262, 2002, hereafter Borodianska) in view of Horn et al. (US 3,099,899, hereafter Horn).
With regard to claim 1, Borodianska teaches a nickel metal alloy comprising 91.9 to 94.9 weight % nickel (converted from atomic %) and 5.6 to 8.1 weight percent aluminum (converted from atomic %) which falls within and anticipates the claimed range [Abstract].  Borodianska does not teach an expanded metal mesh.  However, in the same field of endeavor (metal foils), Horn teaches the use of expanded metal grids (mesh) for battery electrodes [col. 1 lines 9-13, col. 2 lines 47-56].  It would have been obvious to one of ordinary skill in the art to use the alloy of Borodianska with the expanded grid (mesh) of Horn since Horn teaches nickel alloys are preferred [Horn, col. 2 lines 47-56] and Borodianska teaches the alloy provides the benefit of good ductility [Borodianska pg. 255, col. 1 paragraph 1].
With regard to claim 2, Borodianska teaches a nickel metal alloy comprising 91.9 to 94.9 weight % nickel (converted from atomic %) and 5.6 to 8.1 weight percent aluminum (converted from atomic %) which overlaps and obviates the claimed range [Abstract].  
With regard to claim 4, Borodianska does not explicitly teach the claimed resistivity.  However since this property would be based on the material composition, 
With regard to claims 5-11, Borodianska teaches a fracture strength (equivalent or substantially similar to peak tensile strength as seen in fig. 7) of 1259-1639 MPa which would be equivalent to 182.6-237.7 ksi [pg. 259, col. 2, paragraph 2, fig. 7] and overlap and obviate the ranges of claims 5-11.
With regard to claim 12, Borodianska teaches a fracture strength (equivalent or substantially similar to peak tensile strength as seen in fig. 7) of 1259-1639 MPa which would be equivalent to 182.6-237.7 ksi [pg. 259, col. 2, paragraph 2, fig. 7]  and fall within and anticipate the range of claim 12.
With regard to claim 13, Borodianska teaches a fracture strength (equivalent or substantially similar to peak tensile strength as seen in fig. 7) of 1259-1639 MPa which would be equivalent to 182.6-237.7 ksi [pg. 259, col. 2, paragraph 2, fig. 7]  and encompass and obviate the range of claim 13.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borodianska and Horn as applied to claims 1-2 and 4-13 above, and further in view of Takagi et al. (US 2004/0105996 A1, hereafter Takagi).
With regard to claim 3, Borodianska does not explicitly teach the alloy comprises the claimed elements.  However, in the same field of endeavor (nickel alloys), Takagi teaches the use of 0.03 to 0.1 wt. % carbon with nickel alloys [0020, 0026].  It would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRENT C THOMAS/Examiner, Art Unit 1724          

/STEWART A FRASER/Primary Examiner, Art Unit 1724